Citation Nr: 0803128	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to the service-connected low back disability.

2.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1978 and from October 1979 to February 1988.  This 
appeal arises from a February 2004 rating decision rendered 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral lower extremities 
was not shown in service or for many years thereafter; 
peripheral neuropathy is unrelated to service.

2.  Peripheral neuropathy was not identified until 2003. 

3.  Peripheral neuropathy is unrelated to service-connected 
disease or injury.

4.  The veteran's service-connected disabilities include 
spondylolisthesis, herniated disc and status/post failed 
fusion with left sciatica at 60 percent disabling, carpal 
tunnel syndrome of the right hand at 50 percent disabling, 
and carpal tunnel syndrome of the left hand at 40 percent 
disabling.  

5.  The veteran's need for assistance is shown to be due to 
multiple nonservice-connected disorders, including peripheral 
neuropathy, and not solely due to his service-connected 
disabilities.

6.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor has he been shown to be 
substantially confined to his home by reason of his service-
connected disabilities.

7.  The veteran's service-connected disabilities do not 
affect the functions of balance or propulsion so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair. 
 

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by service and is not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.352 (2007).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.809 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Peripheral Neuropathy

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (stating that lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  Although there was an amendment 
to § 3.310, the veteran filed his claim prior to October 10, 
2006, the effective date of the change.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).  The more liberal version is 
applicable to the appeal as the new version would have 
impermissible retroactive effect.  See VA O.G.C. Prec. Op. 
No. 7-2003.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records do not reflect any 
complaints or treatment for peripheral neuropathy of the 
bilateral lower extremities.  While he underwent a medical 
board proceeding at the time of discharge for a low back 
disorder, his sensation was intact to light touch and 
pinprick and deep tendon reflexes were equal and normal.  The 
diagnosis was status/post posterolateral lumbar fusion for 
Grade II spondylolisthesis.  There was no indication of 
peripheral neuropathy or any symptoms reasonably attributed 
thereto during active duty.

Next, evidence has not been presented showing continuity of 
such symptoms related to peripheral neuropathy.  Despite 
multiple medical records dated from the time of separation, 
peripheral neuropathy was not shown for many years after 
discharge.  

As examples, an April 1988 VA examination reflected that 
there were no sensory motor or reflex deficits of the lower 
extremities.  In a September 1994 progress note, the 
physician reflected that the veteran had weakness in the left 
lower extremity but was without any impairment in the nervous 
system.  In an April 1998 VA examination, the examiner noted 
that electrodiagnostic studies showed no evidence of 
lumbosacral radiculopathy.  In 2003, peripheral neuropathy 
was identified for the first time.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1988) and initial 
recorded peripheral neuropathy in 2003 (a 15-year gap).  In 
essence, the evidence does not support the theory of 
continuity of symptomatology since service.  

The absence of clinical findings of neuropathy and the 
veteran's silence over the years regarding peripheral 
neuropathy, when otherwise reporting his past medical 
history, constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, direct service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  In this regard, none of the treating or 
examining physicians has established a relationship between 
the veteran's peripheral neuropathy and active duty.  
Therefore, the evidence does not support the claim on a 
direct basis.  

However, the Board notes that the veteran's main contention 
is that his peripheral neuropathy is related to the service-
connected low back disability.  To that end, his private 
medical records noted low back pain with neuropathy, and VA 
clinic records noted diabetic neuropathy.  

In December 2003, the veteran underwent a VA examination.  
The examiner diagnosed severe idiopathic peripheral 
neuropathy to the bilateral lower extremities and stated that 
it is less likely than not related to his service-connected 
back condition.  Therefore, a reasonable reading of the 
examiner's report is that the veteran's peripheral neuropathy 
is not related to a service-connected lumbar spine 
disability.  

In assigning high probative value to this report, the Board 
notes that the examiner had the veteran's medical records for 
review, including service medical records, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.  
Further, there is no contrary competent evidence of record as 
to the secondary claim.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of in-service complaints related to peripheral 
neuropathy, absence of neuropathy for many years after 
discharge, and no medical nexus between the veteran's current 
complaints and active duty or the service-connected low back 
disability, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the veteran's claim, the Board is 
unable to grant the benefit sought.



II.  Special Monthly Compensation

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  The criteria for 
establishing the need for aid and attendance is set forth in 
38 C.F.R. § 3.352(a).  

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Claims Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) 
(emphasis added).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.  Specifically, while the Board 
recognizes the severity of the veteran's multiple disorders 
and their impact upon his life, the criteria for granting 
special monthly compensation benefits are quite specific.  
That is, the need for additional compensation must be due to 
the veteran's service-connected disabilities.  

The record shows that the veteran is service-connected for 
low back disability evaluated as 60 percent disabling, carpal 
tunnel syndrome of the right hand evaluated as 50 percent 
disabling, and carpal tunnel syndrome of the left hand 
evaluated as 40 percent disabling.  The combined scheduler 
rating is 90 percent, and he has been awarded a total rating 
based on individual unemployability.   

The veteran has submitted numerous lay statements from his 
wife and friends discussing that he needs assistance in 
dressing, bathing, and tending to the wants of nature.  See 
also Statement from Nurse Brunton (Dec. 2003), VA Medical 
Records (Feb. 2005, Mar. 2007) (noting that the veteran needs 
assistance with activities of daily living).

In December 2003, the veteran underwent a VA Aid and 
Attendance examination.  The examiner noted that, other than 
traveling to the VA, the veteran's activities were limited to 
watching television, working on the computer, and sleeping.  
(Parenthetically, the Board notes that in an August 2004 
statement, the veteran disagreed about an action his form 
service representative undertook on his behalf and related 
that he had just returned from Florida where he had attended 
a funeral).  

Nonetheless, the examiner noted that the veteran's wife, who 
had stayed home with him since March 2003, had to help him 
bathe and dress.  The examiner opined that, due to peripheral 
neuropathy of both lower extremities, diabetes, seizure 
disorder (none of which are service-connected), and bilateral 
carpal tunnel syndrome (is service-connected), the veteran 
could not protect himself from the hazards of his daily 
environment or daily living and required permanent aid and 
attendance.  Therefore, the Board acknowledges the veteran's 
need for assistance.  

Under the regulations, the Board can consider only the 
veteran's service-connected disabilities in addressing 
whether he is entitled to special monthly compensation.  
While he has established that a high level of care is needed, 
the medical evidence does not establish that he requires aid 
and attendance solely by reason of his service-connected 
disabilities.  

Specifically, the medical evidence shows that the veteran's 
care is primarily necessitated by his various nonservice-
connected disorders, most significantly peripheral neuropathy 
of both lower extremities.  Therefore, the Board concludes 
that the veteran's service-connected disabilities (low back 
and carpal tunnel syndrome) do not debilitate him to such an 
extent that he requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. 
§ 3.352(a).  

The Board has also considered whether the veteran would be 
entitled to housebound benefits.  However, he does not meet 
the prerequisite schedular rating of having at least one 
service-connected disability rated as 100 percent disabling.  
Accordingly, he does not qualify for special monthly 
compensation based on the need for regular aid and 
attendance, and he does not have at least one service-
connected disability rated as 100 percent disabling to be 
considered for housebound benefits.  The claim of entitlement 
to special monthly compensation due to the need for aid and 
attendance or by reason of being housebound must be denied.

III.  Specially Adapted Housing

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one  
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d). 
 
As previously noted, the record shows that the veteran is 
service-connected for low back disability evaluated as 60 
percent disabling, carpal tunnel syndrome of the right hand 
evaluated as 50 percent disabling, and carpal tunnel syndrome 
of the left hand evaluated as 40 percent disabling.  The 
combined scheduler rating is 90 percent, and he has been 
awarded a total rating based on individual unemployability.   

With respect to specially adapted housing, the Board finds 
that the veteran does not meet the requirements for this 
benefit.  In this regard, his service-connected disabilities 
are not shown to have produced loss or loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, cane or a wheelchair; blindness in 
both eyes, plus the anatomical loss or loss of use of one 
lower extremity; or the loss of use of one lower extremity 
with either the residuals of organic disease or injury or 
loss of use of one upper extremity which so affects the 
function of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  

The veteran's medical records do not disclose the absence of 
his upper or lower extremities.  He does not claim that he is 
blind, and the medical records do not indicate blindness.  
While the record reflects the veteran uses crutches and a 
wheelchair, as noted in the December 2003 VA examination, the 
need for such devices was not due to loss or loss of use of 
his lower extremities as a result of his service-connected 
disabilities.  Accordingly, the veteran does not meet the 
requirements for entitlement to specially adapted housing 
under 38 C.F.R. § 3.809.

The Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  As the weight of evidence 
is against the veteran's claim, the Board is unable to grant 
the benefit sought.

IV.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claims for special monthly compensation 
and peripheral neuropathy, the VCAA duty to notify was 
satisfied by way of letters sent to the appellant in July 
2003 (special monthly compensation) and September 2003 
(peripheral neuropathy) that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of  these claims.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the claim for special adapted housing, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in January 
2005 and a supplemental statement of the case issued in March 
2006 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied, and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
medical records, and he submitted private treatment records.

In addition, the appellant was afforded VA medical 
examinations in August and December 2003.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremetieis, to include as secondary to the service-
connected low back disability, is denied.

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


